PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/746,320
Filing Date: 17 Jan 2020
Appellant(s): Edwards Lifesciences Corporation



__________________
Guy Cumberbatch
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/25/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/28/22 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 10, 12, 14-15, 17, 19-20, 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carpentier (US 20090287303 A1) in view of Alfieri et al. (US 20050131533 A1) hereinafter known as Alfieri further in view of Redmond et al. (US 20090036979 A1) hereinafter known as Redmond.

Regarding claim 1, Carpentier discloses a method of implanting a prosthetic annuloplasty ring at a native valve annulus (Figures 4, 6) comprising:
providing the annuloplasty ring (Figure 9a) having:
a ring core made of a relatively rigid material (Figure 9a item 70) defining a discontinuous periphery around a blood flow orifice with a free first end (56a) separated from a second free end (56b) across a gap (Figure 9a), and 
a suture permeable interface that surrounds the ring core along its length (Figure 9a item 72) and extends circumferentially from both free ends so as to project into the gap (Figure 10d shows the suture permeable interface element 72 which extends further into the gap than the inner core, which stops short of the immediate end) and form end regions through which sutures may be passed to secure the annuloplasty ring to a valve annulus ([0053]); 
advancing the annuloplasty ring to the native valve annulus (Figures 4, 6); and 
securing the annuloplasty ring against the native valve annulus ([0009], Figure 6. [0053]) including placing sutures through interface ([0053]).
While Carpentier teaches a split ring core with a suture-permeable interface, they fail to disclose an unsupported floppy region extending into the gap at the free ends of the split ring for receiving sutures.  
However, regarding claim 1 Redmond teaches ([0054]) it is desirable to have sutures located in the gap between the distal ends of a split ring, but teaches supporting the sutures with a rigid eyelet formed by the core.   
Alfieri teaches that adding an unsupported (i.e. floppy) extension of the suture-permeable interface that extends out from the core, and suturing through that unsupported extension/region, reduces the risk of dehiscence ([0109]). 
Carpentier, Redmond, and Alfieri are involved in the same field of endeavor, namely annuloplasty rings. In light of the teaching of Redmond, it would have been obvious to modify Carpentier to provide, extending toward the gap between the ends of the split ring,  a means for receiving sutures at the distal ends of the split ring in order to securely fasten all parts of the split ring to the tissue, and in light of the teaching of Alfieri, it would have been obvious to provide those suture-receiving means in the form of an unsupported, floppy  extension of the suture-permeable interface so as to reduce the risk of dehiscence.
Regarding the term “floppy”, the Examiner notes that since Alfieri discloses an unsupported, elastomeric material covered in PET fabric ([0079] and Figures 10a-21b) with extensions from the support up to 10mm, and since Applicant’s “floppy” interface is likewise an unsupported, elastomeric material covered in PET fabric ([0039]) with dimensions ranging from 3-20 mm ([0047]), with an identical material construction the unsupported suture permeable interface of Alfieri is “floppy” in the same manner and degree as Applicant’s unsupported suture-permeable interface.
Regarding claim 10, the Carpentier Redmond Alfieri Combination teaches the method of claim 1 substantially as is claimed, 
wherein Carpentier further discloses the interface comprises an elastomeric sleeve closely surrounding the ring core, and a fabric covering around the sleeve ([0053]), and
wherein the Combination teaches the elastomeric sleeve extends into the floppy regions surrounded by the fabric covering (see the explanation/rejection to claim 1 above in which the end regions are understood to include the extending, soft, flexible elastomeric sleeve with surrounding fabric covering).
Regarding claim 12, the Carpentier Redmond Alfieri Combination teaches the method of claim 1 substantially as is claimed, 
wherein Alfieri further teaches the interface (end, floppy (see Combination above)) regions extend a distance L of between about 3-10 mm past the free ends of the ring core ([0109]).
Regarding claim 14, the Carpentier Redmond Alfieri Combination teaches the method of claim 1 substantially as is claimed, 
wherein Carpentier further discloses the ring core has a gradually diminishing radial cross-section from a midsection to the free ends such that the free ends are more flexible in bending than the midsection (Figure 10a-c; [0058]).
Regarding claim 15, the Carpentier Redmond Alfieri Combination teaches the method of claim 14 substantially as is claimed, 
wherein Carpentier further discloses the ring core is a single member (Figure 10a-d item 70) having a radial cross-section that gradually diminishes from the midsection to the free ends (Figures 10a-d; [0058]) such that the ring core becomes more flexible in bending up and down about substantially radial axes without affecting bending within the plane of the ring (Figures 10a-d; the construction of the ring of Carpentier is the same as Applicant’s, and thus while discussion of the relative flexibilities in each plane is not discussed specifically, if Applicant’s construction has this feature Carpentier is understood to inherently have the same feature).
Regarding claim 17, the Carpentier Redmond Alfieri Combination teaches the method of claim 1 substantially as is claimed, 
wherein Carpentier further discloses the native valve annulus is the tricuspid annulus and annuloplasty ring has an asymmetrical ovoid shape (Figure 9a) configured for implanting at the tricuspid annulus (Abstract).
Regarding claim 19, the Carpentier Redmond Alfieri Combination teaches the method of claim 18 substantially as is claimed, 
wherein Alfieri further teaches the interface (end, floppy (see Combination above)) regions extend a distance L of between about 3-10 mm past the free ends of the ring core ([0109]).
Regarding claim 20, see the rejection to claim 15 above.
Regarding claim 22, the Carpentier Redmond Alfieri Combination teaches the method of claim 1 substantially as is claimed, 
wherein Carpentier further discloses the ring core defines a major dimension and the gap is sized to be about half the major dimension ([0023]).

Claim(s) 2-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carpentier in view of Redmond and Alfieri as is applied above in view of Rollero et al. (US 6506197 B1), hereinafter known as Rollero.
Regarding claim 2, the Carpentier Redmond Alfieri Combination teaches the method of claim 1 substantially as is claimed,
but is silent with regards to pre-installing sutures at the annulus and parachuting the ring down the sutures.
However, regarding claim 2 Rollero teaches a method of implanting an annuloplasty ring which includes pre-installing sutures at the native valve annulus (Column 9 lines 17-28),
threading the pre-installed sutures through the interface (Column 9 lines 21-32), and 
the step of advancing the annuloplasty ring to the valve annulus includes parachuting the annuloplasty ring down the pre-installed sutures (Column 9 lines 44-47). Carpentier and Rollero are involved in the same field of endeavor, namely annuloplasty rings. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of the Carpentier Redmond Alfieri Combination by having the sutures pre-installed and the ring parachuted down such as is taught by Rollero since this is a successful, known method for suture installation and attachment of an annuloplasty ring to a valve annulus. 
Further, please see the rejection to claim 1 above regarding the obviousness of the sutures being threaded at the “floppy” regions. The Combination in view of Rollero is understood to teach this.
Regarding claim 3, the Carpentier Redmond Alfieri Combination teaches the method of claim 2 substantially as is claimed, 
but is silent with regards to pre-installing sutures, and using a pledget.
However, regarding claim 3 Rollero teaches a method of implanting an annuloplasty ring which includes pre-installing sutures (see the rejection/modification in the rejection to claim 2 above),
and further teaches passing the sutures through a pledget (Figure 1 item 80) comprising securing plate (Figure 4a-b) formed of a suture permeable and flexible material (Column 2 lines 45-47) positioned on a side of the native valve annulus on which the annuloplasty ring will be implanted (Figure 8).
Carpentier and Rollero are involved in the same field of endeavor, namely annuloplasty rings. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of the Carpentier Redmond Alfieri Combination by having the sutures pre-installed and use a pledget such as is taught by Rollero since this is a successful, known method for suture installation and attachment of an annuloplasty ring to a valve annulus. Pledgets are understood to prevent tissue tear-through during suturing. Further, as regards the pledgets being “opposite” the floppy regions, the Examiner notes that since the pledges are located on the opposite side of the annulus as the ring as a whole, it is understood that they are also located opposite the “floppy” regions of the Combination. 

Claim(s) 4-7, 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carpentier, Redmond and Alfieri as is applied above in view of Morrow et al. (US 20050021135 A1), hereinafter known as Morrow.
Regarding claims 4 and 6, the Carpentier Redmond Alfieri Combination teaches the method of claim 1 substantially as is claimed, 
but is silent with regards to the particular shape of the extensions.
However, regarding claims 4 and 6 Morrow teaches an annuloplasty ring which includes end regions that are wider than adjacent portions of the interface (Figure 11b), 
Carpentier and Morrow are involved in the same field of endeavor, namely annuloplasty rings. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Carpentier Alfieri Redmond Combination by having the end regions of any shape, including that as is taught by Morrow since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by the Carpentier Redmond Alfieri Combination.
Regarding claim 7, the Carpentier Redmond Alfieri Combination teaches the method of claim 1 substantially as is claimed, 
but is silent with regards to the floppy regions extending radially outward from adjacent portions of the interface at the free ends of the core.
However, regarding claim 7 Alfieri further teaches their unsupported floppy regions to extend radially outward from the ring core at all locations (Figure 21a-c). Further, Morrow teaches the end regions extend radially outward at both free ends (Figure 11b). See the explanation/reasoning to combine in the rejection to claims 4 and 6 above. The Combination accordingly teaches the shape of the floppy regions would extend outward at the free ends of the core.
Regarding claim 5, the Carpentier Redmond Alfieri Morrow Combination teaches the method of claim 4 substantially as is claimed, 
wherein Carpentier further discloses the interface comprises an elastomeric sleeve closely surrounding the ring core, and a fabric covering around the sleeve ([0053]), and
wherein the Combination teaches the elastomeric sleeve extends into the floppy regions surrounded by the fabric covering (see the explanation/rejection to claim 1 above in which the end regions are understood to include the extending, soft, flexible elastomeric sleeve with surrounding fabric covering).
Regarding claim 21, the Carpentier Redmond Alfieri Combination teaches the method of claim 1 substantially as is claimed, 
wherein the Combination further teaches the ring core free ends terminate short of the end regions to provide neck portions of the interface (see rejection to claim 1 above),
but is silent with regards to the floppy regions being wider than adjacent portions of the interface.
However, regarding claim 21 Morrow teaches an annuloplasty ring which includes end regions that are wider than adjacent portions of the interface (Figure 11b). Carpentier and Morrow are involved in the same field of endeavor, namely annuloplasty rings. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Carpentier Redmond Alfieri Combination by having the end regions of any shape, including that as is taught by Morrow since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by the Carpentier Alfieri Redmond Combination. The Examiner notes the obviousness of having the ring core stop at least slightly before the paddle extensions, since this is a simple shape change as well.

(2) Response to Argument
On page 2 Appellant argues Carpentier does not disclose “a suture-permeable interface that surrounds the ring core along its length and extends circumferentially from both free ends so as to project into the gap and form floppy regions” as claim 1 requires since it does not disclose floppy ends.
The Examiner respectfully agrees, noting the Final rejection mailed 03/28/22, page 6, states outright that Carpentier does not teach floppy regions.
On page 2 Appellant argues that Carpentier Figure 9a does not show where the inner core ends, and while Figure 10d does show this, it shows the elastomeric interface 72 with its outer fabric covering 74 closely surrounding the inner core 70. Appellant concludes that since the elastomeric interface and fabric closely surround the core, it does not “project into the gap and form floppy regions”. 
The Examiner respectfully agrees that Carpentier Figure 10d shows the elastomeric interface 72 with its fabric covering 74 extending beyond the ring core’s first and second free ends (since it surrounds the ring core’s free ends, the surrounding covers inherently extend “from both free ends so as to project into the gap”. The Examiner agrees also that Carpentier does not teach floppy ends, and notes once again that page 6 of the Final rejection mailed 03/28/22 explicitly statea that “Carpentier…fail[s] to disclose an unsupported floppy region extending into the gap at the free ends”.  
On page 3 Appellant argues Carpentier’s free ring ends 56a, 56b are upturned, and thus the elastomeric interface 72 is actually “upward” but does not extend into the gap between the ends of the ring core. 
The Examiner respectfully disagrees, referencing Carpentier Figure 9b in which the free ends of the ring are seen to extend at an angle, somewhat upwards (1mm: Carpentier [0020]), and somewhat towards one another. Additionally, Carpentier [0057] indicates that the entire annuloplasty ring can be “flat” and “planar”, emphasizing the lack of criticality of upward extension and the embodiment where ends are planar and flat. Finally, the Examiner observes that even if the free ends 56a, 56b were necessarily extending 90 degrees perfectly straight away from the ring, the elastomeric interface 72 and fabric covering 74 still surround the end of the ring core, and thus inherently project into a gap between the ring core free ends as the claim requires. The Examiner understands all of the three situations above to meet the limitations of the claim and obviate Appellant’s argument. 
On page 4 Appellant argues the “end” of the ring in Figure 10d of Carpentier stops at the very tip of the illustrated figure, where the arrow 56b is pointing. 
The Examiner respectfully again emphasizes that the claim language has the elastomeric interface 72 and fabric covering 74 extending from the free end of the ring core 70 and not from the free end of the ring itself. 
On pages 4-5 Appellant argues that “basically same proposition (that Carpentier discloses floppy ends projecting into the ring gap) was made by the Examiner in earlier Application No. 15/333,055.” (sic)
The Examiner respectfully disagrees and respectfully reiterates again that they have not suggested Carpentier discloses “floppy ends” anywhere in the final rejection.
On pages 4-5 Appellant continues, explaining that the ‘055 application was appealed and the PTAB agreed Carpentier did not disclose “floppy regions” since the specification of the ‘055 application required a more narrow interpretation of “floppy” than that provided by the Examiner and Merriam-Webster’s Dictionary. Appellant concludes that “the Examiner’s interpretation of Carpentier is in error”.
The Examiner again respectfully disagrees and reiterates once more time that they have not suggested Carpentier discloses “floppy ends”, rendering each and every reference to an appeal of this other application moot.
On page 5 Appellant agrees that each and every case stands on its own, but again notes that “the issue is the same – whether Carpentier discloses or would be modified to have floppy regions. The PTAB focused on the definition of floppy regions and said clearly that Carpentier does not have them”. 
The Examiner again respectfully reiterates, once again, that they have not suggested that Carpentier discloses “floppy ends”. The Examiner also points out that the issue of whether Carpentier has floppy ends versus whether they could be modified to have floppy ends are very different issues.
On page 5 Appellant now recognizes that “whether or not Carpentier discloses floppy ends” is a different issue than whether it is obvious to modify Carpentier to have floppy ends. Appellant states next that the Examiner’s prior art used in ‘055 was “saying essentially the same thing as here, that Carpentier plus other references taught floppy ends”.
The Examiner respectfully and strongly reiterates that the rejection of record in application ‘055 is vastly different from the rejection of record herein. The appeal in the ‘055 application relied upon Carpentier to disclose floppy ends, with prior art of McCarthy and another Carpentier reference used for teaching other features. The rejection of the instant application relies upon Carpentier but states that they do not disclose floppy ends. Redmond and Alfieri (not in the rejection of record in the ‘055 application) are used to provide modification to teach floppy ends. The Examiner emphasizes that this is not “essentially the same thing as here”.
On page 6 Appellant argues that the Examiner “does not adequately explain why one of skill in the art would make this modification” to Carpentier for them to have floppy ends. 
The Examiner respectfully and strongly disagrees, again referring to the Final rejection mailed 03/28/22 pages 6-7: “In light of the teaching of Redmond, it would have been obvious to modify Carpentier to provide, extending towards the gap between the ends of the split ring, a means for receiving sutures at the distal ends of the split ring in order to securely fasten all parts of the split ring to the tissue, and in light of the teaching of Alfieri, it would have been obvious to provide those suture-receiving means in the form of an unsupported, floppy extension of the suture-permeable interface so as to reduce the risk of dehiscence”. This word-for-word explanation appears to be adequate to demonstrate why one of ordinary skill would modify Carpentier so its ends receive sutures, and why it would be obvious for the suture-receiving ends to be floppy.
On page 6 Appellant argues that they cannot see how any reference could possibly be combined with Carpentier to produce floppy ends since they themselves do not disclose floppy ends. 
The Examiner respectfully points out that this is precisely the purpose of a 35 U.S.C. 103 rejection. When a single reference lacks a disclosure of a particular feature, supporting references may be provided which, with proper rationale one of ordinary skill in the art would understand, to teach the invention as a whole. 
The Examiner notes that in this case, the suturing of free ends of a ring directly to the tissue annulus around a tricuspid valve is rendered obvious and proven successful based on the teaches of Redmond ([0054] “in…any embodiments having a stiffening element comprising a semi-rigid material and two free ends, the stiffening element may have eyelets…at…both of its two free ends, which may be used to suture the ends and anchor them to fibrous tissue of the annulus”).  A person of ordinary skill in the art understands that the securement of the entirety (including ends) of a semi-rigid ring around a heart valve annulus provides increased adherence of the ring to the annulus, which minimized regurgitation and creates a strong steal, preventing sharp end components of the ring from swinging freely within the heart (which could cause thrombus formation, changes in blood fluid mechanics, and injury to adjacent tissue). Alfieri is next used to modify the Carpentier Redmond Combination (which has effectively added eyelets to the free ends of Carpentier’s ring to secure free ends to the annulus tissue), to show that the area of a heart valve that receives sutures is desirably constructed of only an elastomeric interface and its fabric covering, preferably at a width large enough to receive at least two rows of sutures, all of which helps to prevent dehiscence. Dehiscence, or the loosening of sutures connecting the valve and adjacent tissue annulus, is of course desirable to prevent the dislodgement of the ring into the heart (which causes death), and the weakening of the connection between the ring and adjacent tissue (which causes blood regurgitation through the insecure connection – likely the problem the annuloplasty ring is implanted to solve in the first place). A loose, elastomeric/fabric interface which lies directly on the annulus tissue, as is taught by Alfieri would of course, provide a more secure connection between the (fibrous) tissue and rigid ring, allowing its adaptive movements to accommodate the connection of the two more rigid components within a mobile, beating heart. This simply, elemental concept in engineering mechanics is the motivation of utilizing Alfieri’s flexible interface as the suture-receiving interface of the Carpentier Redmond Combination, which is so evident that Alfieri references this concept outright ([0109]).
On pages 6-7, Appellant argues further that Redmond’s concept of passing anchoring sutures through the free ends of a discontinuous annuloplasty ring is known and disclosed in Ryan et al. (US 7377940), and provides an image if US 7377940.
The Examiner respectfully points out that US 7677940 is not used in the rejection of record and its inclusion, and copied figure in Appellant’s Appeal Brief is inappropriate, as it leads one to believe the included figure on page 7 belongs to Redmond. The Examiner emphasizes that reference US 7677940 and figure 1 illustrated on page 7 of Appellant’s Appeal Brief does not belong to Redmond or any other reference of record in the Final Rejection mailed 03/28/22. Any conclusions drawn therefrom or relied with reference thereto are accordingly false and misleading.
On page 7 Appellant more thoroughly explores this reference US 7677940 which the Examiner has not used in the rejection of record (mailed 03/28/22). Appellant argues that a stiff anchoring configuration is the polar opposite from the anchoring technique used in the present claims. Appellant then agrees that the recitation of Redmond for teaching that it is known to secure tricuspid annuloplasty rings at their free ends is technically correct.
The Examiner respectfully notes that any reference towards “stiff” anchoring doesn’t appear to be based on any disclosure in Redmond, but rather in this unrelated, un-relied upon reference. The assumption that Richmond has “stiff” anchoring based on disclosure from some other random reference is of course, improper. This argument also appears to be directed towards attacking the reference of Redmond individually as opposed to the combination of three references the Examiner has put on the record. The Examiner reminds Appellant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 8 Appellant again argues that Carpentier’s free ends 56a, 56b are “upturned” to reduce abrasion on the adjacent leaflets ([0049]), and so using them as anchoring points is “illogical”. Appellant argues further that “adding flopping material and then anchoring sutures at the upturned free ends…would naturally create more chance of abrasion of the leaflets”. 
The Examiner respectfully again and reiterates arguments made above on page 12 of the Examiner’s Answer: the ends of Carpentier are not necessarily upturned.  Carpentier [0057] indicates that the entire annuloplasty ring can be “flat” and “planar”. This emphasizes the lack of criticality of upward extension, as well as the inexorable fact that a flat, planar ring does not have ends turned in any direction. Further, and also of great importance, the embodiments of Carpentier in which their free ends do extend “upward”, this is only to the tune of 1mm ([0020]). For reference to demonstrate how minor this upturn (if present) is, the native annulus has about a 26mm diameter. A 1mm upturn would be so minor that it would still be directly adjacent the valve annulus. Additionally, the Examiner wishes to point out that the native tricuspid annulus naturally curves up/down by a few mm around its perimeter, making these slight/tiny bows/curves consistent with the natural curvature of native annulus. This correspondence in annuloplasty ring and annulus curvature is well-documented and encourages the use of bows/turns, so the annulus and ring have identical 3d curvatures, if desired. However, the Examiner wishes to emphasize again that the ends of Carpentier need not be upturned but can instead be planar, and flat ([0057]). The Examiner concludes by noting additionally that while Appellant states that using upturned ends for anchoring sutures would “naturally create more chance of abrasion of the leaflets”, the Examiner respectfully reminds Appellant that to be of probative value, evidence on the record is required. Attorney statements or arguments of counsel do not constitute evidence on the record that the Combination the Examiner proposes would cause abrasion of the leaflets. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
On page 8 Appellant summarizes Alfieri, who teaches a closed (mitral valve) annuloplasty ring with a widened suture cuff on its periphery. Appellant argues the portions of Alfieri which are used to secure sutures “are not floppy” but are instead “widened suture cuffs around the ring periphery”. Appellant argues that the bulking up of a peripheral outer cuff on a continuous annuloplasty ring “does not suggest to one of skill in the art to extend the suture-permeable interface past an inner rigid ring core and into the gap between free ends of a discontinuous ring”.
The Examiner respectfully disagrees and notes that Alfieri inherently teaches a “floppy” suture-permeable interface. The materials, construction, and dimensions of Appellant’s “floppy” ends are identical to the materials, construction, and dimensions of Alfieri’s suture interface. It has been held by the courts that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. Appellant’s specification [0039] states the elastomeric sleeve may be silicone rubber and the fabric covering includes polyethylene terephthalate. Paragraph [0047] states that the enlarged ends have a length from the rigid inner core and into the gap with a distance of 3-10 mm. Alfieri [0079] states their rigid inner ring body is enclosed by a tubular sheath of silicone covered in a polyethyl terephthalate fabric. Paragraph [0109] indicates the dimensions of their suture interface are between 5-10mm. The identical construction is emphasized, and so inasmuch as Appellant’s suture interface is floppy, the Carpentier Redmond Alfieri Combination’s suture interface is floppy.
 As regards the issue of a continuous vs. discontinuous ring, the Examiner points out that Alfieri is simply illustrated as being for a mitral valve, which can traditionally be continuous or discontinuous, but Carpentier teaches a tricuspid valve. The anatomy of the heart makes it inadvisable to have a continuous tricuspid ring so the ring avoids the SA node which lies adjacent the tricuspid annulus, and maintains the pumping rhythm of the heart. Thus, while Appellant takes issue with the continuous/discontinuous aspect of the references, the Examiner notes that a person of ordinary skill in the art is well-aware of the physiological differences between the mitral and tricuspid valves and why continuous vs. discontinuous rings do not constitute any reasonable difference that would lead one to not rely on teachings in one to modify another.  
Finally, as regards suggestions that one of ordinary skill wouldn’t consider the floppy sewing ring of Alfieri to be obviously included on the Carpentier Redmond Combination, the Examiner again emphasizes that the rejection of record is simply switching the eyelet suture-receiving interface at the free ends of the Carpentier Redmond Combination for a floppy, elastomeric/fabric suture-receiving interface (Alfieri teaches such an interface is suitable for receiving sutures, and even emphasizes that this wider, more flexible construct for receiving sutures reduces dehiscence (Alfieri [0109])). The Examiner does not see any connection or step missing in the rejection.
On pages 8-9 Appellant poses the question: why would one of skill look at the non-floppy ends of Carpentier and think to make them floppy when Redmond teaches stiff-end anchoring?
The Examiner responds again, that Alfieri teaches outright in [0109] that the enlarged, floppy interface for receiving sutures reduces dehiscence. This common-sense switch is evident to anyone who has studied engineering mechanics, since a more flexible connection between two stiffer elements in a mobile area such as a heart provides more give and is desirable to maintain direct contact between the two stiffer elements (e.g. to reduce dehiscence between the heart annulus’s fibrous skeleton and the ring’s semi-rigid core) as compared to a suture alone between a semi-rigid ring core and the heart annulus’s fibrous skeleton. Alfieri recognizes this outright in [0109] and thus, while any person of ordinary skill would be able to recognize such a motivation, they actually reference this specific motivation in their disclosure for changing the eyelet end-anchoring of the Carpentier Redmond Combination to be floppier.
The Examiner also wishes to point out again that Redmond does not disclose anything about their ends being “stiff” as Appellant has again suggested, and notes that reference to an unrelated, unused piece of prior art to potentially suggest things about Redmond that are not in their disclosure isn’t appropriate or persuasive. 
On page 9 Appellant argues Alfieri’s reduction of dehiscence is only due to the double row of sutures, and couldn’t have anything to do with the flexibility or floppiness of the suture-receiving interface. 
The Examiner respectfully disagrees, noting this attorney statement/argument of counsel is unsupported by evidence in the record. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). The Examiner notes no proof that reduction of dehiscence is due only to a double row of sutures. Further, the Examiner notes that both a floppy interface for receiving and additional rows of sutures would be desirable to achieve a flexible and secure fit. The additional rows of sutures of course, would not have the space to be included unless the radial dimension of the floppy interface was enlarged to a 5-10mm dimension. The two work together to achieve the same purpose of reduction of dehiscence. See the explanation/discussion made by the Examiner on page 21 above regarding basic engineering mechanics principles regarding how rigid/flexible materials function.
On page 9 Appellant next admits that the floppy interface of Alfieri reduces dehiscence since their own specification says so. 
The Examiner respectfully notes that Alfieri’s suture cuff materials, construction, and dimensions are identical to Appellant’s “floppy ends”. If Appellant’s suture-receiving interface contributes to lessened dehiscence, it is inherent that Alfieri’s suture-receiving interface likewise contributes to lessened dehiscence. Where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01
 On page 10 Appellant argues there isn’t anything in Alfieri “that states that the wider suture cuffs are necessarily floppy; meaning “tending to swing or move loosely” and argues they would be “naturally stiffer than would be if they were at ends of a discontinuous ring” (sic).
The Examiner respectfully disagrees. Alfieri’s suture-permeable interface has the identical construction, materials, and dimensions as Appellant’s suture-permeable interface and thus any adjective attributable to Appellant’s interface can inherently be attributable to Alfieri’s interface. As regards suggestions that Alfieri’s sewing cuff would naturally be stiffer based on their location, the Examiner (again) notes a lack of probative evidence on the record for such a statement, and also (again) notes the attack of the prior art of Alfieri individually as opposed to the Combination on the record.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner also reminds Appellant that it has been held by the courts that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. Please refer to the explanation on page 19 of the Examiner’s Answer above which relates the identical structures of Alfieri’s suture-permeable interface and Appellant’s suture-permeable interface. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        
Conferees:

/YASHITA SHARMA/Primary Examiner, Art Unit 3774                                                                                                                                                                                      
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772              
                                                                                                                                                                                          Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.